DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24, 27-35 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the finished optoelectronic component" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the finished optoelectronic component" in the last line of the claim.  It is unclear what the term “finished” indicates.
Claims 21-24, 27-35 and 38 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20-24, 28-32, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US 2012/0056228) and in view of Chen et al. (US 2017/0373226).
Regarding claim 20, Horng et al. teach a method for producing an optoelectronic component (4; Fig. 4, [0056]), the method comprising: providing a carrier (61; Fig. 5, [0060]); applying an adhesive (photoresist 62; Fig. 5, [0060]) on the carrier (61); applying a radiation-emitting semiconductor chip (100; Fig. 9, [0066]) having a main radiation surface (the upper external surface of 100 in Fig. 4, which can radiating light implied in [0058]) and side surfaces (vertical side surfaces of 100) on the carrier (61) so that the adhesive (62) covers the main radiation surface (the upper external surface of 100 in Fig. 4, i.e. the lower external surface of 100 in Fig. 9, see Fig. 9 upside down) and the side surfaces of the semiconductor chip (vertical side surfaces of 100) at least predominantly and obliquely to the side surfaces of the semiconductor chip (vertical side surfaces of 100; see Fig. 9); removing the carrier (61; Fig. 11, the bottommost step, [0072]) after applying the semiconductor chip (100; Fig. 9); and applying a reflector layer (411; Fig. 11, [0058]) at least on an outer adhesive surface (the upper curved surface of 62) arranged obliquely to the side surfaces of the semiconductor chip (vertical side surfaces of 100), and wherein the finished optoelectronic component (the component in the third step of Fig. 11 after finishing the last deposition of 412; [0069]) comprises the adhesive (62; the third step of Fig. 11).
Horng et al. do not teach wherein the reflector layer comprises a metal.
In the same field of endeavor of light emitting devices, Chen et al. teach wherein the reflector layer (40a; Fig. 5D, [0031]) comprises a metal (silver; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Horng et al. and Chen et al. and to use the silver as material of the reflector layer as taught by Chen et al., because Horng et al. teach the reflector layer but are silent about the actual material of the reflector layer, and Chen et al. teach that silver is a common material having high reflectance for the reflector layer ([0031]). 
Regarding claim 21, Horng et al. teach the method according to claim 20, wherein the adhesive (62) completely covers the main radiation surface (an upper external surface of 100 in Fig. 4, i.e. a lower external surface of 100 in Fig. 9; see Fig. 9 below) and the side surfaces of the semiconductor chip (vertical side surfaces of 100; see Fig. 9 below) completely cohesively (interpreted as completely unified; see Fig. 9 below). 

    PNG
    media_image1.png
    191
    467
    media_image1.png
    Greyscale
[AltContent: textbox (a lower external surface of 100 in Fig. 9)][AltContent: arrow][AltContent: textbox (Vertical side surfaces of 100)][AltContent: arrow][AltContent: arrow]
Fig. 9 (lower portion) of Horng et al.
Regarding claim 22, Horng et al. teach the method according to claim 20, wherein the reflector layer (411) is additionally arranged at least regionally on a mounting surface of the semiconductor chip (the top horizontal surface of 100 in the third step of Fig. 11), which is opposite the main radiation surface (the lower external surface of 100 in the third step of Fig. 11). 
Regarding claim 23, Horng et al. teach the method according to claim 20, wherein the adhesive (62) laterally projects beyond the side surfaces of the semiconductor chip (vertical side surfaces of 100) as seen in a side cross-section (see Fig. 9).
Horng et al. do not teach the adhesive laterally projects beyond the side surfaces of the semiconductor chip by a maximum of 100 µm (emphasis added). 
Parameters such as the length of the projection of the adhesive beyond the side surface of the semiconductor chip in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired curvature of the optical cup to reflect the light (Fig. 4 and 11, [0058]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the length of the projection of the adhesive beyond the side surface of the semiconductor chip within the range as claimed in order to achieve the desired curvature of the optical cup to reflect the light (Fig. 4 and 11, [0058]).
Regarding claim 24, Horng et al. teach the method according to claim 20, further comprising removing the adhesive (62) arranged on the main radiation surface (the lower external surface of 100 in the third step of Fig. 11; see the bottommost step of Fig. 11, [0072]). 
Regarding claim 28, Horng et al. teach the method according to claim 20, wherein the outer adhesive surface (the upper curved surface of 62 in Fig. 9) and a respective side surface of the semiconductor chip (a vertical side surface of 100 in Fig. 9) form an angle of less than or equal to 45° (less than 45° near the top surface of 100; see Fig. 9), and/or wherein a mounting surface of the semiconductor chip (the top horizontal of 100 in Fig. 9) and the outer adhesive surface (the upper curved surface of 62 in Fig. 9 at the middle between two 100s having a zero slope, i.e. horizontal sectional surface) form an angle of less than or equal to 45° (less than 45°, see Fig. 9). 
Regarding claim 29, Horng et al. teach the method according to claim 20, further comprising: arranging a masking element (photoresist 62; Fig. 5, [0060]) at least over contact structures (see Fig. 9 upside down below; the contact structures are two pads of 100 connecting to a wire as shown in Fig. 14; [0075]) before applying the reflector layer (411, no 411 in Fig. 9), wherein the contact structures (see Fig. 9 below) are arranged on a mounting surface (a bottom surface of 100; see Fig. 9 below); and removing the masking element (62; the last step of Fig. 11; [0072]) applying the reflector layer (411; the third step of Fig. 11, [0071]), wherein the masking element (62) is a photoresist mask ([0060]). 

    PNG
    media_image1.png
    191
    467
    media_image1.png
    Greyscale
[AltContent: textbox (Contact structures)][AltContent: arrow][AltContent: arrow]
Fig. 9 (lower portion) of Horng et al.
Regarding claim 30, Horng et al. teach the method according to claim 20, wherein the optoelectronic component (4) is free of a housing (see Fig. 4). 
Regarding claim 31, Horng et al. teach the method according to claim 20, wherein applying the reflector layer (411) comprises producing the reflector layer (411; [0071]). 
Horng et al. do not teach producing the reflector layer by vapor deposition.
In the same field of endeavor of light emitting devices, Chen et al. teach producing the reflector layer (40a; Fig. 5D, [0031]) by vapor deposition ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Horng et al. and Chen et al. and to use the vapor deposition to produce the reflector layer taught by Chen et al., because Horng et al. teach the reflector layer but are silent about the method to produce the reflector layer, and Chen et al. teach that the process of vapor deposition can be used to produce the reflector layer ([0029]). 
Regarding claim 32, Horng et al. teach the method according to claim 20, wherein the reflector layer (411). 
Horng et al. do not teach the reflector layer is formed of silver.
In the same field of endeavor of light emitting devices, Chen et al. teach the reflector layer (40a; Fig. 5D, [0031]) is formed of silver (silver; [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Horng et al. and Chen et al. and to use the silver as material of the reflector layer as taught by Chen et al., because Horng et al. teach the reflector layer but are silent about the actual material of the reflector layer, and Chen et al. teach that silver is a common material having high reflectance for the reflector layer ([0031]). 
Regarding claim 35, Horng et al. teach the method according to claim 20, wherein applying the semiconductor chip (100) comprises applying a plurality of semiconductor chip (100s) on the carrier (61; see Fig. 9).
Regarding claim 38, Horng et al. teach the method according to claim 20, wherein the radiation-emitting semiconductor chip (100) has contact structures (the top two sublayers of 100 in the third step of Fig. 11, which contacts the layer 411 in the third step of Fig. 11; [0058]), and wherein the contact structures (the top two sublayers of 100 in the third step of Fig. 11) are arranged on a side (the top side of 100 in the third step of Fig. 11) opposite the main radiation surface (the lower external surface of 100 in the third step of Fig. 11).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. and Chen et al. as applied to claim 20 above, and further in view of Kato et al. (US 2007/0194709).
Regarding claim 27, Horng et al. teach further comprising the main radiation surface (the lower external surface of 100 in the third step of Fig. 11). 
Horng et al. do not teach applying a conversion layer at least on the main radiation surface after applying the reflector layer.
In the same field of endeavor of light emitting devices, Kato et al. teach applying a conversion layer (phosphor layer 141; Fig. 16, [0163]) at least on the main radiation surface (the top surface of light emitting element 10; Fig. 16, [0159]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Horng et al., Chen et al. and Kato et al. and to apply the conversion layer on the main radiation surface as taught by Kato et al., because the conversion layer can be used to create white light as taught by Kato et al. ([0099]). 
The combination of Horng et al., Chen et al. and Kato et al. teaches applying a conversion layer after applying the reflector layer, because Kato et al. teach applying a conversion layer 141 after the cup portion 32 is formed ([0163]) while Horng et al. teach that the applying the reflector layer 411 (the third step of Fig. 11) is before the cup portion 41 is formed  (the last step of Fig 11).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. and Chen et al. as applied to claim 20 above, and further in view of Uemura et al. (US 2001/0028062).
Regarding claim 33, Horng et al. teach wherein the reflector layer (reflective layer; [0059]).
Horng et al. do not teach the reflector layer has a layer thickness of 100 nm to 10 µm.
In the same field of endeavor of light emitting devices, Uemura et al. teach the reflector layer (reflective layer; [0059]) has a layer thickness of between 50 nm and 500 nm ([0059]) which overlaps the claim range of 100 nm to 10 µm, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Horng et al., Chen et al. and Uemura et al. and to use the thickness of the reflector layer as taught by Uemura et al., because Horng et al. teach the reflector layer but are silent about the thickness of the reflector layers, while Uemura et al. teach the suitable thickness of the reflector layer ([0059]). 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. and Chen et al. as applied to claim 20 above, and further in view of Seong (US 2011/0114984).
Regarding claim 34, Horng et al. teach wherein the adhesive (62) is free of scattering particles ([0065-0066]). 
Horng et al. do not teach wherein the adhesive is transparent to radiation of semiconductor chip, wherein the adhesive comprises silicone.
In the same field of endeavor of light emitting devices, Seong teaches wherein the adhesive (sacrificial layer 420, which be silicone adhesives; Fig. 4, [0047]) is transparent to radiation of semiconductor chip (420 can be silicone, the embodiment of the adhesive disclosed in paragraph [0046] of the current application and should be transparent to radiation of the semiconductor chip; [0047]), wherein the adhesive (420) comprises silicone ([0047]).
Horng et al. teach all the claimed elements except that Horng et al. are using photoresist (62) for a sacrificial layer ([0072]) rather than silicone.
In the same field of endeavor of semiconductor manufacturing, Seong teaches using silicone for a sacrificial layer ([0047]).  
One of ordinary skill in the art would have recognized that photoresist and silicone are known equivalents for providing a sacrificial layer within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (photoresist) for another known equivalent element (silicone) resulting in the predictable result of providing a sacrificial layer (KSR rationales B). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maeda (US 11,245,057 B2) teach the adhesive (14) covers the main radiation surface and the side surfaces of the semiconductor chip (12) at least predominantly and obliquely to the side surfaces of the semiconductor chip (12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/17/2022